ORDER

PER CURIAM.
Claimant appeals the Labor and Industrial Relations Commission’s (Commission) denial of her claim for permanent partial disability benefits. We affirm. The Commission’s order denying compensation is supported by substantial and competent evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for them information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).